DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is in response to applicant’s communication filed September 3, 2021 in response to PTO Office Action dated June 10, 2021. The applicant’s remarks and amendment to the specification and/or claims were considered with the results that follow.
	Claims 1, 2, 4, 6, 8, 10-12, 14, 15, 18, and 20-24 have been presented for examination in this application.  In response to the last Office Action, claims 1, 6, 8, 10, 11, 18, and 20 have been amended.  Claims 9 and 19 have been cancelled. 
The indicated allowability of claims 9, 10, 19, and 20 is withdrawn in view of the newly discovered reference(s) to Oh et al (US# 2016/0163377). Rejections based on the newly cited reference(s) follow.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 10-12, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porterfield (US# 7,624,310) in view of Oh et al. (US# 2016/0163377).
Regarding claim 1, Porterfield teaches a memory operation method applicable to a memory storage device, the memory operation method comprising:
receiving, from a memory controller! Fig-1 (16)], a first operation command for performing a first memory operation on a memory array (storage chips) of the memory storage device [each DIMM] [col. 2, lines 25-29]; and
in response to the first operation command, transmitting first address information of the memory array corresponding to the first memory operation to the memory controller through a data interface [address over read data lines (32)] of the memory storage device [ABS, lines 9-13],
wherein the first memory operation is an operation that is not performed through the data interface [col. 8, lines 39-45; the operation (initialization procedure) comprises a pattern of command and address bits that are passed to the memory on 6 lanes, and back to the controller over 4 lanes; no operations are performed through the data interface, and only 4 of the 6 lanes return the values of the initialization].
Porterfield teaches a self-refresh mode [Table 2], but fails to teach that the first memory operation is a refresh operation.  Oh teaches that a first memory operation may be refresh operation performed simultaneously with a read operation, where the refresh operation occurs only at the memory itself [0065, lines 1-8]. 
Therefore it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the memory system of Porterfield to include the refresh system of Oh, because then a second operation may be performed simultaneously with the refresh operation [0065], thus reducing possible operational speed of the memory device [0003].



Regarding claim 4, Porterfield teaches, wherein after receiving, from the memory controller, the first operation command for performing the first memory operation on the memory array of the memory storage device, the method further comprises:
in response to the first operation command, calculating the first address information corresponding to the first memory operation [Memory device receives frame packets comprising commands and addresses, col. 4, lines 25-28; frame decoder (110) separates bits corresponding to commands, address, and write data, thus calculating the memory address, col. 4, lines 52-55].

Regarding claim 10, Oh et al. teaches wherein the first address information comprises refresh word line information [0064, lines 1-3; 0065, lines 5-8].

Regarding claim 11, Porterfield teaches a memory storage device, comprising: a memory array [each DIMM (22, 24, etc.) comprises an array of storage chips];
a command interface [command address bus (30) between controller (16) and DIMM (22); Fig. l coupled to the memory array and a memory controller for receiving, from the memory controller, a first operation command for performing a first memory operation on the memory array) [col. 2, lines 25-29]; and

wherein the first memory operation is an operation that is not performed through the data interface [col. 8, lines 39-45; the operation (initialization procedure) comprises a pattern of command and address bits that are passed to the memory on 6 lanes, and back to the controller over 4 lanes; no operations are performed through the data interface, and only 4 of the 6 lanes return the values of the initialization].
Porterfield teaches a self-refresh mode [Table 2], but fails to teach that the first memory operation is a refresh operation.  Oh teaches that a first memory operation may be refresh operation performed simultaneously with a read operation, where the refresh operation occurs only at the memory itself [0065, lines 1-8]. 
Therefore it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the memory system of Porterfield to include the refresh system of Oh, because then a second operation may be performed simultaneously with the refresh operation [0065], thus reducing possible operational speed of the memory device [0003].

Regarding claim 12, Porterfield teaches wherein the data interface is at least one DQ pin [data bus for sending address back [ABS] is a data (DQ) bus (col. 2, lines 35-37), which inherently requires pins for connecting the bus to associated controllers and memory devices].



Regarding claim 20, Oh et al. teaches wherein the first address information comprises refresh word line information [0064, lines 1-3; 0065, lines 5-8].



Claims 6, 8, 18, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porterfield (US# 7,624,310) and Oh et al. (US# 2016/0163377) in view of Kang et al. (US# 2017/0213586).
Regarding claim 21, Porterfield and Oh et al. teaches a memory operation method applicable to a memory storage device but fails to teach a second operation command.
Kang et al. teaches receiving, from the memory controller, a second operation command for performing a second memory operation on the memory array during the first memory operation [0054, lines 7-13; see also Fig. 8, ACT and t1 [0079, lines 1-9]; refresh operation occurs during access operation] 
Therefore It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the memory system of Porterfield and Oh et al. to include the 

Regarding claim 6, Porterfield and Oh et al. fail to teach wherein at least one memory address corresponding to second address information corresponding to the second memory operation and at least one memory address corresponding to the first address information are not repeated.   Kang et al. teaches wherein at least one memory address corresponding to second address information corresponding to the second memory operation and at least one memory address corresponding to the first address information are not repeated [0054, lines 7-13; operations performed on adjacent row [ABS, lines 8-15]].  

Regarding claim 8, Porterfield teaches a (second) memory operation that is a data access operation [col. 7, lines 39-45 and 54-59].

Regarding claim 22, Porterfield teaches performing the second memory operation during the first memory operation [0054, lines 7-13].

Regarding claim 23, Porterfield and Oh et al. teaches data operations on DRAM but fail to teach wherein during the memory storage device performs the first memory operation, the command interface is further configured to receive, from the memory controller, a second operation command for performing a second memory operation on the memory array.
Kang et al. teaches receiving, from the memory controller, a second operation command for performing a second memory operation on the memory array during the first memory operation [0054, lines 7-13; see also Fig. 8, ACT and t1 [0079, lines 1-9]; refresh operation occurs during access operation] 


Regarding claim 18, Porterfield teaches a (second) memory operation that is a data access operation [col. 7, lines 39-45 and 54-59].

Regarding claim 24, Porterfield teaches performing the second memory operation during the first memory operation [0054, lines 7-13].


Response to Arguments
Applicant’s arguments with respect to claim(s) 9 and 19 have been considered but are moot in view of the new grounds of rejection disclosed supra.


Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R PEUGH whose telephone number is (571) 272-4199.  The examiner can normally be reached on Monday-Friday from 7:30am to 3:30pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jared Rutz, phone number 571-272-5535, can be reached. The fax phone number for the organization where this application or proceeding is assigned is 703 872-9306. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BRIAN R PEUGH/               Primary Examiner, Art Unit 2137